Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 1 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 2 of 88




                   -
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 3 of 88




/.




                                              '   -.J   .
                                                  - °l
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 4 of 88




                                                   \
                                            ::_J
                                         ,~,
                                        V
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 5 of 88
       Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 6 of 88




                                                                              I
-------,---tt--~------i-------....----------1                                 I


                                                                              !
                                                                              I




                                                                         -~
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 7 of 88




                                    JC
                                     9. ,
                                       C:,\   -
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 8 of 88




                 -.
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 9 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 10 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 11 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 12 of 88




               0    .                  .
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 13 of 88




                                                       ,,
                                            ~)
                                                  ,<'"-




                                                            '
                                                 '-'
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 14 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 15 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 16 of 88




                      -
        Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 17 of 88




                                                                           -   I

                                                                               i
-----++--F=-----+---~~~~~~~~'-----"'--'--'~-=.J.----1i
                                                                               I
                                                                               I
                                                                           .   I




                             -   ~-
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 18 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 19 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 20 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 21 of 88




                                                                   ''I
                                                                     I




                        -    ~                0(
                                             ' \) '<I ~-
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 22 of 88




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 23 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 24 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 25 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 26 of 88




                       -
                       (
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 27 of 88




                                                                   I
                                                                   I
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 28 of 88




11
Ii
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 29 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 30 of 88
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 31 of 88




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 32 of 88




                                                                       I
                                                                   .   I




                   -
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 33 of 88
                                                                                                             Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 34 of 88




  .,
--·    -----------   -------- ----------··--------   -- -   -   ---   --   - - ---- - - - -   -   ---   --                                                              --
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 35 of 88
--------                                                            - - - - - - - - --   ------ -   - - --------------------   -   --   --- --- ---   ~ -   -
                                                                                                                                                                ''
 Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 36 of 88




                                                                                                                                                                     }
      Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 37 of 88




I I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 38 of 88




                                                                   '·
                                                                   I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 39 of 88




                                                                   I
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 40 of 88




                                                                        .   '
                                                                            I




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 41 of 88




                 I.
                                Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 42 of 88




                                                                                                                                                                                             I
- - - - + - + ~ ~ ~ ~ ~ ~ . , _ _ _ _ _ _ , . ' > = ~ ~ ~ c - - - 1 - - . = . . . : : : : , ' - - - - - - - - " - " " . . . : : : . < l - - ' = ' = - - . : : : . < . ~ ~ ~ ~ ~ - - - ' - - ''
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 43 of 88




                                                                   I.
                                                                    I
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 44 of 88




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 45 of 88




                     -
                                                                   !.
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 46 of 88




                                                                   "I
      Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 47 of 88




                                                                                                                            I
                                                                                                                           .I




                                                                 \¼\t.                2>-J

       G-\\J',~"                                   \-                    ~ck
           I · " - _C,Jit.i <'.Y                                 uif\\;\.   '-'Clwl\ .
                                                                                             \A



     "7 I Ofo -      ~J-i,o}o           ~   aoa - \ ~ c.Ct\      \) ,; /...•l'\ov,.,.'\
                                                                                             \,\
                                                                  \J""'-¼1/\6~
                                                                 CJ \[\_ ""\(\ow,/\
                                                                                             \\
                                                                    \ q \\
                                                                     l     )."3, '           '"'C\(,\ ~"s. C k.¼i\)"CJ
                                                                                             \\    ·.
                                     . -\..~ (~O\) - '\}\\   ~       \ 7 J t3                      (\~\"' " ~~\e_\.\
                                                                                             \\.
       \     ~   -   ~   ~C)   y~~   \-L~\ ~Q~ - \ )..\.\/t't~    \ \'~)\~~                        t¼J    ·, Ci'<'"'"~LI

     ,h) \'s - \J~ol\L\*             \<;lo~u- \ '\,°l ~'1         \)lol\S ~                  \\~ft.~\~~      Co_,\~'




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 48 of 88




                                                                       -~ --~                -
                                                                                         - -----
                                                                   c:/2      !}    ~      (i)    tO
                                                                       -0
                                                                                    ~    (0
                                                                                         (~
                                                                                                {O
                                                                                                tA
                                                                   0-        (.9   d     r..Y   <...9
                                                                       ~
                                                                              I            I      I
                                                                       (./
                                                                                           «
                                                                   0
                                                                    ,,-"7
                                                                                   --- -~
                                                                                    cD
                                                                                   r- r-- -r-
                                                                                                0
                                                                                                ~
                                                                                                 -----
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 49 of 88




11
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 50 of 88
                   't--,




                           -~-~-
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 51 of 88




11
   .r
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 52 of 88




                                                                       I.



                                                                       I.




                                                                        i
                                                                   .    1,
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 53 of 88




                                                        I   I




                          I   ~
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 54 of 88
    Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 55 of 88




                        ,,                            j

                                              -

                         -              ~s ~\? i~ -
    ,

                             -~~.A.ll
                                   u
                             ,

I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 56 of 88
      Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 57 of 88




I
I
I
.I
I



I
I
--I
I
l
       r

I     .    .

                                                   -~g
I                                                      I   .


i      r
                                                   )
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 58 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 59 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 60 of 88
                         Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 61 of 88
  ,_,_,
__ - - - - - - - - - -
         Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 62 of 88




I   .-
I
        Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 63 of 88




/
!
i   '
          Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 64 of 88


     'I
_,
__



          \




                                                                        J .
                                 Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 65 of 88
_ -·- ---- - - - - - - - - - -
- - - - - ___ , ___,____,
____ _




                                                                              J
                                                     I




                                                                                  I
                                                                                  1
                  Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 66 of 88




I\~--~,,...+.._
              ~>-l.-J,-.l--!~t.:....:;,.._~~_:_-==-._--'-=-:,_____.=~~~~~~...!Lil...::~~----'--



1'




l'--------t-~~~~~~~~~~:..--
l,-------t~~~~~~~~~~c,__
!,---~~~~~~~~~~~"--'--
I
I-
                                              I
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 67 of 88




I
J_




\:-----++-----'~~~~~~~~~-
II---+~~~~~~~~~~-
I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 68 of 88




                                                                   '   )
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 C. Page 69 of 88
          Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 70 of 88




'i



     ii           L\..t   a
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 71 of 88




                                                     \
                         d:,



                                              ~
                                        -<I
                                    \



                                                   (,1/-J
                                                            ,__y.
                                              f,
                               "'




                                              '
    Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 72 of 88




                                                                       )




I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 73 of 88




                         -   ~Q-.
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 74 of 88




                                u
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 75 of 88




                                                       j
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 76 of 88




lI


                                      \l
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 77 of 88
       Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 78 of 88




 11

- II
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 79 of 88
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 80 of 88




iI
II
I




:I
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 81 of 88
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 82 of 88




                                                                       ~-
                                             cA-
                                                        ,..-0
                                                                ,_£)
                                                                  _o
                                                           ,J)
                                                    _o
                                                    n
                                            -,~,]
                                                    ~
                                                         ~
                                                         _,
            Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 83 of 88

                                                                  -




    I




                  -n/\,\t,   Dt,l'.01)
                             \     ~
                                         m¾A~\Lu \~.¼- 'clo_..\t ,-

I



                                                                               ~·




I
i
I
I




I




I




                                                                                    '
I




I
        I
        I
        I
    lj
    II
    iI·
    !I



                                                 u

    11
                Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 84', of 88




        I




                           '1\f\Al-..   ~Q._f)

                                                0
                                                    ,~)v   A.~   A   'll_.,.__
                                                                          -.,
                                                                                 \2-    ~~A
                                        ~




    I




    '       I
I
I
I




                       '                                                           /




    I




                                                                                                     ,
I


                                            \
I




I
:
                                                                                                         ,




:



                                                                                                 -




i           !

I




                                                      -                    ~~L\
I


I                                                           ~CC\.<2,
                                                                 '-l
                                                                                  CJ~   i\:i -
'                                                                                                            -
                    Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 85 of 88           .
                                                                       .. C




                                       '
                                                       ,




                               1\\i\'::.   ~o
                                           '\   C}
                                                     m~~~\~   ~ ~,~~kj

            I             ..                                         -
    '                                                                                      -




                                                                                       I




        '




'


                I
                I
                I                                                     C




                I
I
'
:
                I                                                             ./




I               I
:               I
                I
                I

!               I
            11




            !I



            II

            11
I

              Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 86 of 88i

    ;



                                                                                                                         ~




                                                                                 '
                                                                                                                                                                             ~




                                         ~\c,\~e~·
                                                 \)
                                                                   ~r, ~p 1 -                \\'\

                                                                                             '\
                                                                                                    o    1,\~   -e 2)    ~'
                                                                                                                        (";       l\"'l_tl
                                                                                                                                  ~           d
                                                                                                                                               ·~ ,.-,
                                                                                                                                             r--\,       2

                                                                                                                                                         -.)
                                                                                                                                                                 &r,·               1-t½
                                                                                                                                                                                 <)__                     0~



                  ~~\                                 ~~-:}_<;s                      .   '
                                                                                             l



                                                                                                                                   ..

          I                                  /}~                      1-:r
          I                                  f\~o A-:~~~ G· \\                   :7c;-·t1t-"?.> '    ~\~
                                                                                                       ,i

          I                              I
                                             ~ ~
          I                                  Dc_c~- ,. ~~ -~.-\A ",~~ W\-\\/\-., -CR'.\\ '\--....-~"'
                                             \            ,.   i       ~"
                                                                                                   r•
                                                                                                 ,~a--,         . '                                                   Ci'-   _,,
                                                                                                                                                  I


          I
                                             ~l, \_,",,I,~ ~.~ Q~~
I
                                             D .
                                             ~.        ~-__J,
          I           ,
                                                       ~ Jv✓~ 1n·~~~ D
                                                 \ , ~ \('f\.l',             \
                                                                             7
                                                                                        .                                                                        ,·
                                                     ,____'I

I         I
                                                                                                    ,.                        -         .    --              -
          I                                                             ..
                                                                                                                                                                                                _,
          I     ,,,,,",.. .. ";'•••,,:                                             T,he Commonwealth of Massachuaetts
            ,,,, ·:-~' J. '- .- ,~,.                                                                                                                                                    '
          ,,     .·v    .. •········ ·• ·,.     -:.._,.                   ~n tn's ~ day_of . ~        ~        20..LL.                                                                               .-
         ,,
        ,.,,.,.
                 )
                  I
                     . , ' ,.~ .\r
                          ••       -~
                               \..1'-'
                                          •··
                                              .. -·                   .,. Qe101, m    nd   e <11¥-P   naIY,iippea5:  .
                                                                                                                                                                                            .   ..




        1i

        !I
        !I
        ;i




                                                                                                           (j




        iI
     Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 87 of 88




                                                                                      /




     \\'''"""
    '~
              .,,,,,
            I ' ,,_.,
                                                                   ":? _...   j
                                                                                  /




i
                                          )
Case 1:16-cr-10305-NMG Document 346 Filed 12/31/18 Page 88 of 88
